Case 1:21-cv-00272-MSM-LDA j ecumethé pidled-Pe4a4¢1 Page 1 of 3 PagelD # 118
District of Rhode Island

Department of Children
wane APPLICATION TO PROCEED

Plaintiff WITHOUT PREPAYMENT OF
FEES AND AFFIDAVIT

21-0272-MSM-LDA aa, TF
Vv. CASE NUMBER: goog d - Dy

 

Carline Vilbon

Defendant dt AUG 1q Pp

L, Carline Vilbon , declare that | am the (check &pbroptiate box) ms me

Defendant ae Fe
[ | Petitioner/Plaintiff/Movant other wd

in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
under 28 U.S.C. § 1915, | declare that | am unable to pay the costs of these proceedings and that | am entitled to
the relief sought in the complaint/petition/motion.

 

In support of this application, | answer the following questions under penalty of perjury:

1. Are you currently incarcerated? [ves [V]No (If “No,” go to part 2)

If “Yes,” state the place of your incarceration:

Are you employed at the institution? [| Yes [ | No
Do you receive any payment from the institution? [ | Yes [| No

if the answer is “Yes,” attach a certified ledger sheet from the institution(s) of your incarceration
showing at least the past (6) six months’ transactions,

2. Are you currently employed? [ | Yes No

a) If the answer is “Yes,” state the amount of your take-home salary or wages and pay period
and give the name and address of your employer:

b) {If the answer is “No,” state the date of your last employment, the amount of your take-
home salary or wages and pay period, and the name and address of your last employer.
Also, explain how you have been supporting yourself:
Brookdale Senior Living, 10 Old Diamond Hill Road, Cumberland, RI. 02864
Weekly wages was $1,056. Last day of work was December 10. 2017. I am
currently receiving $1,490 in Social Security Disability benefits I have
not received any payment in rent since May of 2021.
Case 1:21-tv-th2 YRS KAES | PSSA HEH PO PHAM O74 AP EGE D8t esutye EM: 119

money Wan any o llowing source
a) Business, profession or other self-employment [__]ves [Ano
b) Rent payments, interest or dividends Yes [wo
c) Pensions, annuities or life insurance payments [ves [Aho
d) Disability or workers compensation payments | tves [vo

e) Gifts or inheritances [Ives [ AW
f) Any other persons or sources [ves Like

If the answer to any of the above is “Yes,” describe each source of money and state the amount

received and what you oe you will continue to Zt. . ‘
EZ veceive, $4 jy 4 40 mr nth | Pom Soccer\ Seourtty
Zz tree net ened ye A SM aan demon S

Sin Ce Mauy PF 202(pbuf He peut bees $41,500. norte ,

4, List anyone who helps support you or shares support in any way and describe the type and amount of
such support for the last twelve months. If no one, write “NO ONE.” Noney M6 oy €

5. Do you have any cash or checking or savings accounts? Yes [ | No
if “Yes,” state the total amount: $395.16 ?#2 Chec kk ! ne
6. Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any
- {fo

other thing of value? [ | Yes

If “Yes,” describe the property and state its value:

7. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? [V]ves [_]No

lf “Yes,” describe and provide the amount of the monthly expense:

My mortgage is $1,538.25 per month, food $300, ulilities $450, $368 for car
apyment I am currently short in funds, because my tenants have not paid reent
since May of 2021.
8. Do you have any debts or financial obligations? |v} Yes | NO
Case 1:21-cv-002 7,7, MSM.- DA Document 7 Filed 08/19/24 Page 3 of 3 PagelD #: 120

if “Yes,” describe the amounts owed and to whom they are paya
$368 per month for car loan payment to Ally Auto

and PAS AS.25 for mortgage

9. Have you transferred any assets within the last 12 months prior to filing this application?

[| Yes [V] no

If “Yes,” describe the asset and state its value:

10. List the persons who are dependent on you for support, state your relationship to each person and
indicate how much you actually contribute to their support. Please list minor children by initials only.

js true and correct.

  

| declare under penalty of perjury that the above information

August 19, 2021 Lali YU

Date € Signature of Applicant

NOTICE TO PRISONER: A prisoner seeking to proceed without prepayment of fees shall submit an
affidavit stating all assets. In addition, a prisoner must attach a statement certified by the appropriate
institutional officer showing all receipts, expenditures, and balances during the last six months in your
institutional accounts. If you have multiple accounts, perhaps because you have been in multiple
institutions, attach one certified statement of each account.

 

FOR COURT PURPOSES ONLY:

 

 

APPROVED DENIED

 

 

 

 

 

 

 

U.S. MAGISTRATE JUDGE DATE

 

 
